Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 6, 2012                                                                                      Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
                                                                                                                      Justices
  142913(66)(67)


  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellant,
                                                                    SC: 142913
  v                                                                 COA: 292153
                                                                    Wayne CC: 08-007283
  VERDELL REESE,
             Defendant-Appellee.
  ____________________________________

          On order of the Chief Justice, motions by the parties for extension of the time for
  filing their briefs are considered and they are granted.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 6, 2012                     _________________________________________
                                                                               Clerk